OFFICE ACTION
Election/Restrictions
1.	Restriction of claims 1-20 to one of the following inventions is required under 35 U.S.C.121:
*  Species I:	Claims 1-13 drawn to a system comprised a memory including “antiferroelectric (ferroelectric) material between two electrodes; a material adjacent to one of the electrodes wherein the material is to provide tensile stress to the ferroelectric material, and the material comprises metal, semimetal, or oxide; a first barrier structure adjacent to the first structure; and a second barrier structure adjacent to the first structure,” classified in CPC H01L 27/10805, and best described in Fig. 8;
** Species II:	Claims 14-20 drawn to an apparatus comprising “a first structure… a second structure… a third structure… and a fourth structure adjacent to the first structure… to provide tensile stress to the ferroelectric material, wherein the fourth structure comprises air,” classified in CPC H01L 29/945, H01L 28/40, and best described in Figs. 3-5.
2.	The species are independent or distinct (as stated above) because claims reading on the species, recite the mutually exclusive features of the species, as set forth above.  In addition, these species are not obvious variants of each other based on the current record.
The Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, there are no claims being generic
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reasons apply:
(a) The species acquire a separate status in the art due to their recognized divergent subject matter;
(b) The species are likely to raise different non-prior art issues under 35 U.S.C. 112, first paragraph; 
(c) The prior art applicable to one species would not likely be applicable to another species;
(d) The species require different field of search.  Typically, searching different database resources or classes/subclasses, or employing different search queries.
For example, searching the system comprising a memory including “antiferroelectric (ferroelectric) material between two electrodes; a material adjacent to one of the electrodes wherein the material is to provide tensile stress to the ferroelectric material, and the material comprises metal…; a first barrier structure adjacent to the first structure; and a second barrier structure adjacent to the first structure,” in Species I, is substantially distinct from searching the system comprising “a first structure… a second structure… a third structure… and a fourth structure adjacent to the first structure… to provide tensile stress to the ferroelectric material, comprises air,” in Species II
3.	The Applicant is advised that the reply to this requirement to be complete must include:
(i) An election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143), and
(ii) Identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
4.	The election may be made with or without traverse. If the reply does not distinctly and specifically point out supposed errors in the election of invention requirement, the election shall be treated as an election without traverse.  Should the applicant traverse on the ground that the inventions are not patentably distinct, the Applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case.  
If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. 
Contact Information
5.	To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon-Fri 9AM-5PM.  If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful, the Examiner’s Supervisor, Kenneth Parker, can be reached at (571)272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.
	Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
August 19, 2022										    /Calvin Lee/

    PNG
    media_image1.png
    7
    666
    media_image1.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815